Lumpkin, J.
1. While the judge said to the jury, “If you believe that the defendant violated the lease contract, and cut and carried away any timber that it had no right to cut and carry away under the terms of the lease contract, and you believe that the plaintiff [naming him] is entitled to recover damages, then the court gives you this rule of law by which damages are measured,” yet where the context of this charge clearly showed that the jury were instructed that they must he satisfied from the evidence both as to the right of recovery and the extent of it, the omission to add to the words “if you believe,” in the charge quoted, the words “from the evidence” furnished no ground for a new trial.
2. There was no merit in any of the other grounds of the motion for a new trial. The charges complained of were not subject to the grounds of objection urged against them.
3. This was the second verdict in favor of the plaintiff, and from an examination of the evidence it can not he said that it was not sufficient to withstand a motion for a nonsuit or to sustain the verdict.

Judgment affirmed.


All the Justices concur.